Citation Nr: 0103359	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to a higher rating for a right knee disorder, 
rated 0 percent prior to November 15, 1999 and 20 percent 
thereafter. 

4.  Entitlement to a rating in excess of 10 percent for 
asthma.

5.  Entitlement to a compensable rating for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1990. 

This case came to the Board of Veterans' Appeals (Board) from 
a November 1993 RO rating decision which denied service 
connection for right ankle and right hand disabilities.  The 
RO also granted service connection and noncompensable ratings 
(effective April 23, 1992) for asthma, a right knee disorder, 
and mitral valve prolapse; the veteran appealed for higher 
ratings.  In August 1998, the RO granted a higher rating of 
10 percent for asthma (effective April 23, 1992), and the 
appeal for a higher rating for this disorder continues.  In 
May 1999, the Board remanded the case for additional 
development.  In August 2000, the RO granted a higher rating 
of 20 percent for the service-connected right knee disorder, 
effective from the date of a VA compensation examination 
(November 15, 1999); the appeal for a higher rating for this 
condition also continues.  

The body of the decision below deals with the higher rating 
issues; the service connection issues are addressed in the 
remand section at the end of the decision.


FINDINGS OF FACT

1.  The RO has rated the veteran's service-connected right 
knee disability (residuals of patellar tendon repair) as 0 
percent from April 23, 1992 (the effective date of service 
connection) through November 14, 1999, and 20 percent since 
November 15, 1999 (the date of a VA examination).  The 20 
percent rating was assigned based on the RO's determination 
that the right knee disability was analogous to a dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  The evidence shows the current 
degree of the right knee disability has persisted since the 
effective date of service connection, and since then there 
has been no recurrent subluxation or lateral instability of 
the knee, and range of motion of the knee has been no worse 
than 0 degrees extension and 110 degrees of flexion even when 
the effects of pain are considered.

2.  The veteran's service-connected exercise-induced asthma 
is no more than mild in degree; related pulmonary function 
results do not exceed FEV-1 of 71 to 80 percent predicted or 
FEV-FVC of 71 to 80 percent, and there is only intermittent 
inhalational or oral bronchodilator therapy.

3.  The veteran's service-connected mitral valve prolapse is 
not currently shown, and it is asymptomatic.


CONCLUSIONS OF LAW

1.  From April 23, 1992 through November 14, 1999, the 
veteran's right knee disability was 20 percent disabling, and 
since November 15, 1999 the right knee disability has been no 
more than 20 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for exercise-induced asthma have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996 and 2000).

3.  The criteria for a compensable evaluation for mitral 
valve prolapse have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.31, 4.104, Diagnostic Code 7000 
(1997 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Marine Corps from 
September 1968 to February 1990, when he retired from 
service.

The veteran's service medical records show when seen for 
respiratory complaints in August 1984, examination of the 
heart noted a click or murmur.  Exercised-induced asthma was 
found on pulmonary testing.  He was evaluated at the 
cardiology clinic where the diagnosis was mitral valve 
prolapse.  No further work-up was needed as the diagnosis was 
by clinical evaluation, not echocardiogram.  In February 
1986, he injured his right knee, sustaining a rupture of the 
infrapatellar tendon; the ruptured tendon was surgically 
treated at that time, and the right knee condition was later 
noted in service.  A September 1989 EKG conducted in 
connection with his service retirement was within normal 
limits.  On the medical history portion of the October 1989 
service retirement examination, he reported that he was on 
medications for reactive airway disease.  He said he was on 
SBE prophylaxis for mitral valve prolapse and had 
intermittent sharp chest pain.  The October 1989 report of 
medical examination for retirement noted exercise-induced 
reactive airway disease (also referred to as exercise-induced 
asthma), a systolic ejection murmur, and status post right 
knee ligament repair.  An EKG and a chest X-ray were reported 
as normal.  The veteran was seen for chest pain in January 
1990, and such was attributed to non-cardiac muscle strain.  
He retired from service in February 1990.

There are a number of post-service medical records which 
concern conditions which are not now in issue.

In August 1990, the veteran was seen, as a military retiree, 
at the Quantico Naval Medical Clinic for refill of 
respiratory medications.  Examination was normal, and the 
assessment was obstructive airway disease, by history.  

On April 23, 1992, the veteran filed his initial claims for 
service connection.  

In December 1992, the veteran was seen at Mary Washington 
Hospital for a complaint of chest pain.  Examination, 
including the heart, was normal.

The veteran was seen at the Quantico Naval Medical Clinic in 
August 1993 seeking medical clearance for a Post Office job.  
As to his right knee condition, he reported he had knee 
symptoms going up and down steps or sitting in one position 
for a period of time.  Medical clearance was given.

In September 1993, Marriott Johnson, M.D., reported 
evaluating the veteran's right knee for employment with the 
Post Office.  It was reported that he had had excellent 
surgical repair of a ruptured patellar tendon.  The veteran 
said he would get some aching in the knee, he felt it sort of 
catch at times, and symptoms were worse at the end of the day 
when he was tired.  Examination confirmed some residual 
weakness of the right quadriceps muscle (4/5) that should let 
him function quite normally.  X-rays showed a little 
calcification on the tendon where it was reattached to the 
patella, and the doctor noted this was soft tissue thickening 
and was what was giving the veteran a little catch of the 
knee at times.  Dr. Johnson said that with no instability and 
good muscle strength, the veteran should be able to do a Post 
Office job.  Further knee strengthening exercises were 
recommended.

In November 1993, the RO granted service connection and 
noncompensable ratings (effective April 23, 1992) for asthma, 
a right knee disorder, and mitral valve prolapse.

The veteran was seen at the Quantico Naval Medical Clinic in 
January 1994 for refill of asthma medications.  He reported 
he had not used his inhalers in a while and they were old.  
His lungs were clear.  The assessment was exercise-induced 
asthma. 

The veteran was seen by John Koella, M.D., in April 1995 for 
a 3-day history of rhinorrhea, fever, muscle aches, 
headaches, a cough, wheezing, and shortness of breath.  It 
was reported that that he had his last episode of asthma 
several years ago.  He had never been hospitalized or 
intubated and had not had any emergency room visits for many 
years, although he took a metered dose inhaler occasionally 
throughout the year.  The lungs were clear to auscultation.  
The assessment was viral respiratory tract with bronchitis 
and an exacerbation of his reactive airway disease.  
Medications, including his metered-dose inhaler, were 
prescribed.  

In a June 1995 statement in support of his claims, the 
veteran reported that he continued to experience right knee 
pain walking, going up stairs, and driving long distances.  
He said the knowledge that he has had a mitral valve prolapse 
made him uneasy any time he got symptoms of chest pain or 
numbness in his arms and legs.  In support of his claim for 
an increased rating for asthma, he said he knew his breathing 
capacity was less than it used to be.  

On a September 1995 VA examination, the veteran's heart had 
normal sinus rhythm and no murmurs or gallops.  He reported 
treatment for hypertension.  Lungs were clear to auscultation 
and percussion.  Diagnoses included hypertension, on 
treatment.

The veteran was seen at the Mary Washington Hospital 
emergency room in October 1996 for a complaint of chest pain.  
The initial assessment was acute unstable angina secondary to 
coronary insufficiency, and the veteran was admitted to the 
hospital for further evaluation.  On a cardiac consultation, 
physical examination noted the lungs were clear and there 
were no wheezes or rhonchi.  It was noted that echocardiogram 
showed mild left ventricular hypertrophy, normal left 
ventricular function, and no clear mitral valve prolapse.  
The impressions included episodes of chest pain, which were 
somewhat atpical with no clear objective evidence; elevated 
CPK, rule out skeletal versus myocardial in origin; exercise-
induced asthma; and history of mitral valve prolapse.

On a January 1997 VA respiratory examination, the veteran 
reported that he had exercise-induced asthma, but had not had 
an asthma attack in several years, had not used his inhaler 
in some time, and did not carry the inhaler with him since he 
did not need it.  He was not being followed by a doctor for 
the problem and said he could walk a couple of blocks or up a 
flight of stairs without difficulty.  The examiner said the 
reactive airway disease did not interfere with his daily 
activities.  The diagnosis was reactive airway disease, 
asthma, not active at the present time.

A February 1997 VA pulmonary function test (PFT) showed an 
FVC of 88.5 percent predicted, an FEV-1 of 68.9 percent 
predicted, and an FEV-1/FVC of 61 percent.  After 
bronchodilators he had FVC of 82.9 percent predicted, an FEV-
1 of 74.9 percent predicted, and an FEV-1/FVC of 71 percent.  
It was reported that the test indicated moderate airflow 
obstruction.

The veteran was seen at an Expresscare clinic in May 1998 for 
a complaint of chest pain, which was felt to be muscle pain.  
He was told to use his inhaler as needed.

In August 1998, the RO assigned a higher rating of 10 percent 
for exercise-induced asthma, effective April 23, 1992 (the 
effective date of service connection).

On a VA examination which was started on November 15, 1999, 
and completed later, the veteran reported that he had history 
of mitral valve prolapse.  He complained of occasional left-
sided chest pain unrelated to exertion.  He reported that he 
had occasional shortness of breath at night which he felt was 
related to asthma.  He said he used an inhaler.  He was not 
on any heart medications, and he reported no history of 
myocardial infarction, congestive heart failure, or rheumatic 
heart disease.  He gave an estimated METs level of 5.5.  He 
reported that his heart problem was moderate when it came to 
how it affected his daily living.  On examination, there were 
no carotid bruits or jugular distention.  His blood pressure 
was normal at 138/68, and his heart rate and rhythm were 
normal.  He had a mild systolic ejection murmur.  The chest 
was clear to auscultation without rales.  There was no 
cyanosis, clubbing, or edema in his extremities.  

On the portion of the November 1999 VA examination relating 
to the respiratory system, the veteran reported that he used 
bronchodilators as needed.  He reported occasional dyspnea on 
exertion.  He reported 2 episodes of asthma requiring the use 
of bronchodilators within the last month.  He said that he 
had to refrain from exercise because his asthma caused 
wheezing.  He added that cutting grass exacerbated his 
asthma.  

On the portion of the November 1999 VA examination relating 
to the joints, it was reported that he complained of knee 
pain radiating to his ankles when walking on stairs.  He 
further stated he had right knee pain on prolonged walking. 
He reported the right knee gave way occasionally and that he 
was unable to identify the number of times it gave way.  He 
denied any edema or erythema.  He reported he had occasional 
stiffness, fatigability on walking long distances, and some 
lack of endurance.  He stated he took Motrin as needed, and 
denied having any flare-ups.  Objective examination of the 
"left" knee [which actually was the right one] showed a 
well-healed 16.5 cm. surgical incision scar.  It was not 
painful to palpation.  There was some crepitus noted with 
flexion.  On examination, he had right knee range of motion 
from 0-130 degrees actively, and 0-l35 degrees passively.  
There was some stiffness and lack of endurance and 
fatigability with repetitive flexion and extension; he had 
range of motion of 0-110 degrees after repetitive motion.  
There was no incoordination, abnormal movement, or 
neurological deficits.  The examiner stated there was no knee 
instability, and anterior and posterior drawer signs were 
negative.  

A January 2000 VA pulmonary function test showed FEV-1 level 
of 81.5 percent of predicted value, FEV-1/FVC was 61 percent.  
After use of a bronchodilator, he had FVC of 95 percent 
predicted, an FEV-1 of 92.1 percent predicted, and an FEV-
1/FVC of 76 percent.  The pulmonary function test was 
interpreted as revealing moderate airflow obstruction, which 
significantly improved after bronchodilator use.  A chest X-
ray showed no active parenchymal disease.  X-rays of the 
right knee showed early calcification of the medial 
collateral ligament; the knee joint was intact.  An 
echocardiogram was interpreted as a normal study.

The final diagnoses from the 1999-2000 VA examination were 
residuals of anterior patellar tendon repair of the right 
knee with early calcification of the right medial collateral 
ligament; mitral valve prolapse, not found on echocardiogram; 
mild tricuspid regurgitation; myocardial infarction, by an 
abnormal EKG; and asthma with moderate airway obstruction. 

In an August 2000 rating decision, the RO increased the 
rating for the veteran's service-connected right knee 
disability (described as residuals of anterior patellar 
tendon repair with early calcification of the medial 
collateral ligament) from 0 percent to 20 percent effective 
November 15, 1999, the date of the VA examination.  The RO 
held that, with the veteran's subjective complaints, and 
evidence of limitation of motion, lack of endurance and 
fatigability, the right knee disorder was analogous to 
dislocated semilunar cartilage, with frequent "locking," 
pain, and effusion, warranting a 20 percent rating under 
analogous Code 5258.

II.  Analysis

The veteran seeks higher ratings for a right knee condition, 
asthma, and mitral valve prolapse.  All these claims arose 
from the original assignment of disability evaluations.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found; a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Right knee disability 

The RO has rated the veteran's service-connected right knee 
disability (residuals of patellar tendon repair) as 0 percent 
from April 23, 1992, which is the effective date of service 
connection, being the date the claim for service connection 
was filed, more than a year after service (see 38 U.S.C.A. 
§ 5110).  The RO assigned a higher rating of 20 percent for 
the right knee condition effective November 15, 1999 (the 
date of a VA examination).  The 20 percent rating was 
assigned based on the RO's determination that the right knee 
disability was analogous to (see 38 C.F.R. § 4.20) a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  Under 38 C.F.R. 
§ 4.71a, Code 5258, a dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint is assigned a 20 percent rating; but no higher rating 
is permitted under this code.  

A longitudinal review of the evidence since the effective 
date of service connection (April 23, 1992) discloses no 
significant change in the severity of the right knee 
condition.  The November 15, 1999 VA examination may be 
viewed as only confirming the ongoing severity of the right 
knee disability since the effective date of service 
connection.  The Board finds that the separate "staged 
ratings" of 0 percent and 20 percent which the RO assigned 
for the right knee disability are not warranted by the facts 
in this case.  Accepting the RO's analysis that the right 
knee disability is currently 20 percent disabling under Code 
5258, the Board finds that such 20 percent rating should 
start with the effective date of service connection, April 
23, 1992, since the current level of disability has persisted 
since that date.  Thus the Board grants a 20 percent rating 
for the right knee disability for the period of April 23, 
1992 through November 14, 1999.  

The Board has also considered whether the right knee 
disability warrants a rating higher than 20 percent under 
other diagnostic codes.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

The medical evidence since the date of service connection 
shows no recurrent subluxation or lateral instability of the 
right knee, and on the 1999 VA examination the knee was noted 
to be stable.  If the right knee disability were rated under 
Code 5257, a compensable rating would not be warranted.  
38 C.F.R. § 4.31.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  A 0 percent rating is warranted for limitation of leg 
flexion when it is limited to 60 degrees, a 10 percent rating 
is warranted when it is limited to 45 degrees, and a 20 
percent rating is warranted when it is limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261. 

The medical evidence since the effective date of service 
connection does not show a compensable degree of limitation 
of right knee motion under Codes 5260 and 5261.  The 1999 VA 
examination showed the right knee had active range of motion 
of 0-130 degrees, passive range of motion of 0-135 degrees, 
and range of motion after repetitive movement of 0-110.  
Range of motion of the knee is no worse than 0 degrees 
extension and 110 degrees of flexion, even when the effects 
of pain on use are considered, and such would be rated 
noncompensable.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The preponderance of the evidence is against a right knee 
disability rating in excess of 20 percent during any period 
of time since the effective date of service connction.  The 
benefit-of-the-doubt doctrine is not applicable to that 
aspect of the claim, and a right knee disability rating in 
excess of 20 percent is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As noted, 
however, the Board has found that the current 20 percent 
rating for the right knee disability is to start with the 
effective date of service connection.

B.  Exercise-induced asthma

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran applies unless otherwise indicated.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, new rating 
criteria are only applicable to the period after their 
effective date.  VAOPGCPREC 3-2000.

The criteria for evaluating respiratory disorders changed 
during the appeal period.  Specifically, the criteria for 
bronchial asthma under Diagnostic Code 6602, were changed, 
effective on October 7, 1996.  Thus, the veteran's exercise-
induced asthma must be considered under both the old and new 
rating criteria.

Under the old criteria, a 30 percent evaluation is warranted 
for moderate bronchial asthma, with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks. A 10 percent 
evaluation is warranted for mild bronchial asthma, with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).

Under the new criteria for bronchial asthma, a 30 percent 
rating is assigned when pulmonary function studies show FEV-1 
is 56 to 70 percent of predicted; or FEV-1/FVC is 56 to 70 
percent; or daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  A 10 
percent raing is assigned when FEV-1 is 71 to 80 percent 
predicted; or FEV-1/FVC of 71 to 80 percent; or intermittent 
inhalational or oral bronchodilator therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (2000). 

The veteran has asthma by history, and on VA examinations in 
1997 reported that he had not had an asthma attack in several 
years.  Other records show only infrequent asthma treatment.  
On the 1999-2000 VA examination he reported that he had had 2 
attacks of asthma in the last month and reported that he used 
a bronchodilator as needed.  The most recent pulmonary 
function studies show an FEV-1 of 92.1 percent of predicted 
and an FEV-1/FVC of 76 percent. 

Under the old criteria, the Board notes that the veteran has 
only infrequent episodes of exercise-induced asthma and only 
occasionally uses an inhaler.  In the judgment of the Board, 
the evidence establishes no more than mild asthma, and the 
requirements for a rating higher than 10 percent under the 
old criteria are not met.

Under the new criteria, application of recent pulmonary 
function study results (FEV-1 and FEV-1/FVC) shows that the 
veteran's asthma warrants a 10 percent evaluation.  Moreover, 
there is only intermittent use of an inhalational 
bronchodilator.  Such supports no more than the current 10 
percent rating.

Under either the old or new criteria the veteran's asthma 
warrants no more than a 10 percent evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim for a rating greater than 10 percent must be denied.  
38 U.S.C.A. § 5107(b); Gilbert supra.

C.  Mitral valve prolapse 

Effective January 12, 1998, the rating criteria for 
evaluating cardiovascular disorders changed.  Again, the 
version most favorable to the veteran applies, although the 
new criteria only apply to the period of time after their 
effective date.  Karnas, supra; VAOPGCPREC 3-2000.   

The veteran's mitral valve prolapse must be rated by analogy, 
and the most appropriate analogous code is that applicable to 
rheumatic or valvular heart disease. 38 C.F.R. § 4.20.

Under the old rating criteria, a 10 percent rating is 
warranted for inactive rheumatic heart disease when there is 
an identifiable valvular lesion, slight if any dyspnea, and 
the heart is not enlarged.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1997). 

The new rating criteria incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
Under the new criteria for valvular heart disease (including 
rheumatic heart disease), a 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication is required.  38 
C.F.R. § 4.104; Diagnostic Code 7000 (2000). 

With regard to heart conditions, the veteran is only service 
connected for mitral valve prolapse.  Evidence indicates he 
may have other heart problems, but such have not been service 
connected and may not be considered in rating the service-
connected mitral valve prolapse.  38 C.F.R. § 4.14.  [If the 
veteran wishes to claim service connection for other heart 
problems, he should file a claim with the RO.]

Focusing on the service-connected mitral valve prolapse, the 
medical evidence since the effective date of service 
connection does not confirm any symptoms from this condition.  
At the last VA examination in 1999-2000, there was a work-up 
by chest X-ray, echocardiogram, and EKG, as well as clinical 
examination, and the examiner noted a mitral valve prolapse 
was not found.  The veteran has carried this diagnosis by 
history and there have been no recent clinical manifestations 
due to the condition.  His mitral valve prolapse does not 
meet the old or new criteria for a compensable rating, and 
thus a 0 percent rating is proper.  38 C.F.R. § 4.31.

The preponderance of the evidence is against the claim for a 
compensable rating for mitral valve prolapse.  Thus, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert supra.


ORDER

A higher rating of 20 percent for a right knee disability, 
for the period from April 23, 1992 through November 14, 1999, 
is granted; a rating higher than 20 percent for the right 
knee disability, for the period since November 15, 1999, is 
denied. 

A rating in excess of 10 percent for asthma is denied.

A compensable rating for mitral valve prolapse is denied.


REMAND

The veteran also claims service connection for right ankle 
and right hand disabilities.  At the time of the previous 
Board remand, the service connection claims had been denied 
by the RO on the basis that the veteran had not presented 
well-grounded claims for service connection.  The RO has 
continued to deny the service connection claims.  However, 
there has been a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the service connection issues are REMANDED for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of all health care 
providers (VA or non-VA) where he received 
treatment for right hand and right ankle 
conditions since 1999.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of the 
related medical records.  

2.  The RO should have the veteran undergo 
a VA orthopedic examination to determine 
the nature and etiology of right ankle and 
right hand disorders.  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination, the examination report should 
note that such has been accomplished.  The 
doctor should provide a medical opinion, 
with full rationale, as to whether any 
current right ankle disorder is related to 
the right ankle sprains in service.  The 
doctor should also address the veteran's 
allegation that his pre-service residuals 
of surgical repair of an extensor tendon 
of the right hand were aggravated during 
service.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the claims for service connection for 
right ankle and right hand disabilities.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

4.  After completion of the foregoing, the 
RO should review the claims for service 
connection for right ankle and right hand 
disabilities.  If the claims remains 
denied, the RO should provide the veteran 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 


